        Case 1:19-mc-00145-TSC Document 256 Filed 09/17/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                 )
In the Matter of the             )
Federal Bureau of Prisons’       )
Execution Protocol Cases         )
                                 )
LEAD CASE: Roane et al. v.       )
                                                              Case No.   19-mc-0145 (TSC)
Barr                             )
                                 )
                                 )
THIS DOCUMENT                    )
RELATES TO:                      )
                                 )
Holder v. Barr, et al., 19-cv-   )
3520 (TSC)                       )



   ERRATA TO PLAINTIFF NORRIS G. HOLDER, JR.’S SUPPLEMENT TO THE
  CONSOLIDATED REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY
                            JUDGMENT



       Comes now Plaintiff Norris G. Holder, Jr. (“Mr. Holder”) and hereby files this errata to

Exhibit B of ECF Doc. 249. In paragraph 9 of Exhibit B the declarant incorrectly stated August

when she meant September. Counsel is hereby submitting the corrected Exhibit.

       Counsel has contacted counsel for the United States and they have stated they have no

opposition to providing this Court the corrected Exhibit B.


 Dated: September 15, 2020                   Respectfully submitted,

                                             /s/ Scott W. Braden

                                             Scott W. Braden
                                             Assistant Federal Defender
                                             Arkansas Federal Defender Office
        Case 1:19-mc-00145-TSC Document 256 Filed 09/17/20 Page 2 of 7




                                              Ark Bar Number 2007123
                                              1401 West Capitol, Suite 490
                                              Little Rock, Arkansas 72201
                                              (501) 324-6114
                                              Scott_Braden@fd.org

                                              Jennifer Ying (DE #5550)
                                              Andrew Moshos (DE #6685)
                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                              1201 N. Market St.
                                              P.O. Box 1347
                                              Wilmington, Delaware 19801
                                              (302) 658-9300
                                              jying@mnat.com
                                              amoshos@mnat.com

                                              Counsel for Plaintiff Norris G. Holder, Jr.

                                CERTIFICATE OF SERVICE

       I hereby certify that on September 17, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 616-4171                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
       Case 1:19-mc-00145-TSC Document 256 Filed 09/17/20 Page 3 of 7




US Department of Justice                  (202) 514-3716
(202) 514-2841                            Jean.lin@usdoj.gov
Email: Robert.erickson@usdoj.gov
                                          Cristen Cori Handley
Joshua Christopher Toll                   Civil Division, Department of Justice
KING & SPALDING LLP                       (202) 305-2677
(202) 737-8616                            Cristen.Handley@usdoj.gov
Email: jtoll@kslaw.com
                                          Paul F. Enzinna
Charles Anthony Zdebski                   ELLERMAN ENZINNA PLLC
ECKERT SEAMANS CHERIN &                   (202) 753-5553
MELLOTT, LLC                              Email: penzinna@ellermanenzinna.com
(202) 659-6605
Email: czdebski@eckertseamans.com         Brandon David Almond
                                          TROUTMAN SANDERS LLP
Gerald Wesley King, Jr.                   (202) 274-2864
FEDERAL DEFENDER PROGRAM, INC.            Email: brandon.almond@troutmansanders.com
(404) 688-7530
Email: gerald_king@fd.org                 Donald P. Salzman
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
      Case 1:19-mc-00145-TSC Document 256 Filed 09/17/20 Page 4 of 7




FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                  Robert E. Waters
(215) 928-0520                       KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org            Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens             Yousri H. Omar
VINSON & ELKINS LLP                  VINSON & ELKINS LLP
(202) 639-6633                       (202) 639-6500
                                     Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                  *William E. Hoffman, Jr.
(202) 639-6676                       KING & SPALDING LLP
Email: wlawler@velaw.com             (404) 572-3383

Evan D. Miller                       Mark Joseph Hulkower
VINSON & ELKINS LLP                  STEPTOE & JOHNSON LLP
(202) 639-6605                       (202) 429-6221
Email: EMiller@velaw.com             Email: mhulkower@steptoe.com

Margaret O’Donnell                   Robert A. Ayers
(502) 320-1837                       STEPTOE & JOHNSON LLP
Email: mod@dcr.net                   (202) 429-6401
                                     Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                  Robert L. McGlasson
(202) 626-5502                       MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com           (404) 314-7664
                                     Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                Sean D. O’Brien
(202) 429-8164                       PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com       (816) 363-2795
                                     Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                Shawn Nolan
(202) 429-1320                       FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com            OFFICE, EDPA
                                     (215) 928-0520
Gary E. Proctor                      Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                  Joseph William Luby
(410) 444-1500                       FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com        (215) 928-0520
                                     Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,             Pieter Van Tol
      Case 1:19-mc-00145-TSC Document 256 Filed 09/17/20 Page 5 of 7




EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
(212) 918-3000
Email: john.beck@hoganlovells.com         Alan E. Schoenfeld
                                          WILMER CUTLER PICKERING HALE &
Amelia J. Schmidt                         DORR LLP
KAISER DILLON, PLLC                       (212) 937-7294
(202) 869-1301                            Email: Alan.Schoenfeld@wilmerhale.com
Email: Aschmidt@kaiserdillon.com
                                          Kathryn Louise Clune
Norman Anderson                           CROWELL & MORING LLP
KAISER DILLON PLLC                        (202) 624-5116
(202) 640-2850                            kclune@crowell.com
nanderson@kaiserdillon.com
                                          Jennifer M. Moreno
Jennifer Ying                             OFFICE OF THE PUBLIC FEDERAL
MORRIS NICHOLS ARSHT & TUNNELL            DEFENDER, DISTRICT OF ARIZONA
LLP                                       (602) 382-2718
(302) 658-9300                            Jennifer_moreno@fd.org
Email: Jying@mnat.com
                                          Ginger Dawn Anders
Andres C. Salinas                         MUNGER, TOLLES & OLSON LLP
WILMER CUTLER PICKERING HALE &            (202) 220-1107
DORR LLP                                  Ginger.anders@mto.com
(202) 663-6289
Email: Andres.Salinas@wilmerhale.com      *Jonathan S. Meltzer
                                          MUNGER, TOLLES & OLSON LLP
*Ryan M. Chabot                           (202) 220-1100
WILMER CUTLER PICKERING HALE &
DORR LLP                                  *Brendan Gants
(212) 295-6513                            MUNGER, TOLLES & OLSON LLP
       Case 1:19-mc-00145-TSC Document 256 Filed 09/17/20 Page 6 of 7




                                       (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC          Timothy Kane
 DEFENDER                              FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                        OFFICE, EDPA
 Dale_Baich@fd.org                     (215) 928-0520
                                       Email: timothy_kane@fd.org


Dated: September 17, 2020          /s/ Scott W. Braden
                                   Scott W. Braden
                                   Assistant Federal Defender
                                   Arkansas Federal Defender Office
                                   Ark Bar Number 2007123
                                   1401 West Capitol, Suite 490
                                   Little Rock, Arkansas 72201
                                   (501) 324-6114
                                   Scott_Braden@fd.o
Case 1:19-mc-00145-TSC Document 256 Filed 09/17/20 Page 7 of 7




                             -1-
Case 1:19-mc-00145-TSC Document 256-1 Filed 09/17/20 Page 1 of 13




                  EXHIBIT B
        Case 1:19-mc-00145-TSC Document 256-1 Filed 09/17/20 Page 2 of 13




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 In the Matter of the Federal Bureau of Prisons’
 Execution Protocol Cases,

 LEAD CASE: Roane et al. v. Barr

 THIS DOCUMENT RELATES TO:                                    Case No. 19-mc-0145 (TSC)

 Holder v. Barr, et al., Case # 19-cv-
 3520 (TSC)


                       DECLARATION OF JENNIFER M. MORENO


I, Jennifer M. Moreno, do hereby declare and state as follows:

        1.     I am an Assistant Federal Public Defender, Capital Habeas Unit, in the Office of

the Federal Public Defender for the District of Arizona. I represented Keith Nelson who was

executed by the United States at the Federal Correctional Complex at Terra Haute on August 28,

2020.

        2.     The statements made herein are based on my personal knowledge and, if called as

a witness, could and would testify competently to the contents of this declaration.

        3.     Prior to his execution, Keith Nelson was a plaintiff in this action. On July 15, 2020,

Mr. Nelson filed an Emergency Motion for Preservation of Evidence requesting the Court to order

the federal Bureau of Prisons (“BOP”) to preserve physical evidence related to the executions of

Wesley Purkey and Dustin Honken, who were scheduled to be executed on July 15, 2020 and July

17, 2020. (ECF #160)

        4.     On July 16, 2020, the Court issued an order directing the BOP to “preserve all IV

tubing, syringes, and drug vials used in those Executions, except for any portion of the IV tubing



                                                   1
       Case 1:19-mc-00145-TSC Document 256-1 Filed 09/17/20 Page 3 of 13




and entry apparatus that must travel with the body to the coroner because they remain connected

to the body of the inmate after execution.” (ECF # 163) The Preservation Order is attached as

Appendix I. The BOP executed Mr. Purkey and Mr. Honken on July 16, 2020 and July 17, 2020,

respectively.

       5.       On July 31, 2020, Michael Robles, an attorney with the law firm Crowell and

Moring and co-counsel for Mr. Nelson, contacted Alan Burch, an Assistant United States Attorney

representing the Defendants, and asked the government to produce the evidence subject to the

Preservation Order. Michael Robles Emails with Defendants’ Counsel, July 31, 2020 – August 11,

2020. The emails arranging the inspection are attached as Attachment II. Defendants agreed to

permit counsel for Mr. Nelson to inspect and photograph the IV tubing and syringes at FCC Terre

Haute on August 13, 2020 at 11am. Id.

       6.       On August 13, 2020, Dale Baich, with my office and co-counsel for Mr. Nelson,

and I inspected and photographed the evidence preserved from the executions of Mr. Purkey and

Mr. Honken. We viewed the items in a training room with two BOP attorneys, Rob Schalburg and

Katherine Siereveld, and one correctional officer present. The items from each execution were

contained in two large, red plastic bags set out on long folding tables covered in plastic bags.

       7.       First, we inspected the evidence from the execution of Mr. Purkey. We laid out all

the items on the table and took a written inventory. We photographed all the items together, then

photographed each item separately, and then measured the tubing connected to the IV bags. We

also photographed the written inventory list. We placed all the items back in the bag. We then

repeated the same process for the evidence from the execution of Mr. Honken.




                                                 2
        Case 1:19-mc-00145-TSC Document 256-1 Filed 09/17/20 Page 4 of 13




         8.       After leaving FCC Terre Haute, the photographs were labeled and saved to the

server at my office. I typed and saved a copy of the written inventory list, which included the

following items:

    Purkey

         •    Phase I Syringe I, Pentobarbital 2.5g/50cc (green label)
         •    Phase I Syringe I, Pentobarbital 2.5g/50cc (green label)
         •    Phase I Syringe I, Pentobarbital 2.5g/50cc (green label)
         •    Phase I Syringe II, Pentobarbital 2.5g/50cc (yellow label)
         •    Phase I Syringe II, Pentobarbital 2.5g/50cc (yellow label)
         •    Phase I Syringe II, Pentobarbital 2.5g/50cc (yellow label)
         •    Phase II, Syringe Flush 60 cc (red label)
         •    Phase II, Syringe Flush 60 cc (red label)
         •    Partially full saline bag #1 connected to 285 inches (23’ 9”) of IV tubing
         •    Partially full saline bag # 2 connected to 289 inches (24’ 1”) of IV tubing and two
              clamps at the end
         •    Full saline bag, unnumbered
         •    Oxygen saturation monitor 1
         •    3 needles, retracted into plastic safety covering
         •    1 empty syringe labeled lidocaine
         •    1 syringe labeled flush, containing reddish pink liquid

    Honken

         •    Phase I Syringe I, Pentobarbital 2.5g/50cc (green label)
         •    Phase I Syringe I, Pentobarbital 2.5g/50cc (green label)
         •    Phase I Syringe I, Pentobarbital 2.5g/50cc (green label)
         •    Phase I Syringe II, Pentobarbital 2.5g/50cc (yellow label)
         •    Phase I Syringe II, Pentobarbital 2.5g/50cc (yellow label)
         •    Phase I Syringe II, Pentobarbital 2.5g/50cc (yellow label)
         •    Phase II, Syringe Flush 60 cc (red label)
         •    Phase II, Syringe Flush 60 cc (red label)
         •    Partially full saline bag #1 connected to 285 inches (23’ 9”) of IV tubing and one
              clamp at the end
         •    Partially full saline bag # 2 connected to 289 inches (24’ 1”) of IV tubing and one
              clamp at the end
         •    Full saline bag, unnumbered
         •    Oxygen saturation monitor


1
 On the written inventories, I mistakenly list the oxygen saturation monitors as EEG, but corrected it in the typed
copy, after reviewing the photos.

                                                          3
       Case 1:19-mc-00145-TSC Document 256-1 Filed 09/17/20 Page 5 of 13




       9.      On September 14, 2020, I provided true and correct digital copies of the

photographs of the evidence and the inventory list as identified above to counsel for Mr. Holder

and Gail Van Norman, M.D. I provided a total of 105 digital photographs.

I declare under penalty of perjury that the foregoing is true and correct.

       Signed in Austin, Texas on September 17, 2020.



                                                                      ________________________

                                                                             Jennifer M. Moreno




                                                  4
Case 1:19-mc-00145-TSC Document 256-1 Filed 09/17/20 Page 6 of 13




                     APPENDIX I
       Case
        Case1:19-mc-00145-TSC
              1:19-mc-00145-TSC Document
                                 Document256-1
                                          163 Filed
                                               Filed 07/16/20
                                                     09/17/20 Page
                                                              Page 17 of
                                                                      of 213




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                )
In the Matter of the                            )
Federal Bureau of Prisons’ Execution            )
Protocol Cases,                                 )
                                                )
LEAD CASE: Roane, et al. v. Barr                )       Case No. 19-mc-145 (TSC)
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
Nelson v. Barr, et al., 20-cv-557               )
                                                )

                                             ORDER

        Before the court is Plaintiff Keith Nelson’s Emergency Motion for Preservation of

Evidence (The Motion). (ECF No. 160.) Having considered the Motion, the Motion is

GRANTED, and it is hereby ORDERED that, in the event the executions of WESLEY PURKEY

or DUSTIN HONKEN are carried out:

        (1) the Bureau of Prisons shall preserve all IV tubing, syringes, and drug vials used in

those Executions, except for any portion of the IV tubing and entry apparatus that must travel

with the body to the coroner because they remain connected to the body of the inmate after

execution; and

        (2) if an autopsy is or has been conducted of Wesley Purkey or Dustin Honken, then the

Coroner shall within 48 hours of their execution:

        a) Collect evidence related to pulmonary edema and issues inserting Mr. Purkey’s or Mr.

        Honken’s intravenous line, including that the Coroner or Medical Examiner: weigh the

        lungs; perform a thorough examination and documentation of any fluid present in the

        large or small airways, or mouth or nose; identify the IV site(s), note if the catheter was



                                                    1
     Case
      Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document256-1
                                        163 Filed
                                             Filed 07/16/20
                                                   09/17/20 Page
                                                            Page 28 of
                                                                    of 213




      placed intravascularly, and note any extravasation of fluid around the IV; and note any

      signs of multiple IV attempts; and

      b) Preserve tissues from the brain, liver, and muscle from a location other than from the

      leg or arm where the IV was set.



Date: July 16, 2020
                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge




                                               2
Case 1:19-mc-00145-TSC Document 256-1 Filed 09/17/20 Page 9 of 13




                    APPENDIX II
      Case 1:19-mc-00145-TSC Document 256-1 Filed 09/17/20 Page 10 of 13


From:               Kossak, Jonathan (CIV)
To:                 Lin, Jean (CIV); M Robles; Burch, Alan (USADC)
Cc:                 Harry Cohen; Clune, Kathryn L.; Jennifer Moreno; Dale Baich
Subject:            RE: BOP LI Litigation
Date:               Tuesday, August 11, 2020 10:27:19 AM


Michael,

One additional logistical point. Your colleagues should bring their bar cards with
them to FCC Terre Haute.

- Jonathan

Jonathan D. Kossak
Trial Attorney
Civil Division, U.S. Department of Justice
1100 L Street, N.W.
Washington, D.C. 20005
Tel. (202) 305-0612
jonathan.kossak@usdoj.gov

From: Lin, Jean (CIV) <JLin@civ.usdoj.gov>
Sent: Monday, August 10, 2020 10:19 AM
To: Robles, Michael <MRobles@crowell.com>; Burch, Alan (USADC) <ABurch1@usa.doj.gov>
Cc: Cohen, Harry <HCohen@crowell.com>; Clune, Kathryn L. <KClune@crowell.com>; Kossak,
Jonathan (CIV) <jkossak@CIV.USDOJ.GOV>; Jennifer Moreno <Jennifer_Moreno@fd.org>; Dale Baich
<Dale_Baich@fd.org>
Subject: RE: BOP LI Litigation

Michael: Your colleagues should arrive at the FCI parking lot and call BOP
Attorney Rob Schalburg, who will escort them from there. He is at 812-238-
1531 Ext. 3556. Rob and at least one other BOP staff member will be present
at the inspection, but will not be able to answer questions or provide any
substantive information.

Jean Lin
Special Litigation Counsel
U.S. Dep’t of Justice, Civil Div.
Federal Programs Branch
jean.lin@usdoj.gov
(202) 514-3716
From: Robles, Michael <MRobles@crowell.com>
Sent: Friday, August 07, 2020 1:26 PM
To: Burch, Alan (USADC) <ABurch1@usa.doj.gov>
Cc: Cohen, Harry <HCohen@crowell.com>; Clune, Kathryn L. <KClune@crowell.com>; Lin, Jean (CIV)
<JLin@civ.usdoj.gov>; Kossak, Jonathan (CIV) <jkossak@CIV.USDOJ.GOV>; Jennifer Moreno
<Jennifer_Moreno@fd.org>; Dale Baich <Dale_Baich@fd.org>
        Case 1:19-mc-00145-TSC Document 256-1 Filed 09/17/20 Page 11 of 13


Subject: RE: BOP LI Litigation

Alan,

Thanks for your e-mail. Our colleagues Jen Moreno and Dale Baich (copied here) are available to
inspect and photograph the items at 11 am on August 13 at FCC Terre Haute. Please let us know
who the contact person will be upon arrival.

Thanks,

Mike

Michael K. Robles
mrobles@crowell.com
Direct 1.212.803.4035 | Mobile: 1.646.641.5363

Crowell & Moring LLP | www.crowell.com
590 Madison Avenue
New York, NY 10022


From: Burch, Alan (USADC) <Alan.Burch@usdoj.gov>
Sent: Friday, August 7, 2020 10:51 AM
To: Robles, Michael <MRobles@crowell.com>
Cc: Cohen, Harry <HCohen@crowell.com>; Clune, Kathryn L. <KClune@crowell.com>; Lin, Jean (CIV)
<Jean.Lin@usdoj.gov>; Kossak, Jonathan (CIV) <Jonathan.Kossak@usdoj.gov>
Subject: RE: BOP LI Litigation

External Email

Michael,

You may inspect and photograph the IV tubing and syringes at FCC Terre Haute. BOP
suggests Aug. 12 after 1pm or Aug. 13 in the morning for that. If those dates don’t work,
please send us several proposed alternative dates. Note that the IV tubing is connected to IV
bags (saline solution) that have the name of the medical supply company on them, and BOP
has masked those names, consistent with the protective order.

With respect to the vials, we are providing photos of them in order to be able to effectively
mask the confidential information as to source. I will send those photos in separate emails due
to their size.

I am attaching here the documents responsive to your request, with similar redactions.

Note that I will be unavailable Aug. 8-23, so you will need to contact Jean Lin or Jonathan
Kossak, cc’d here, during that time.

Thanks,
       Case 1:19-mc-00145-TSC Document 256-1 Filed 09/17/20 Page 12 of 13


Alan

From: Robles, Michael <MRobles@crowell.com>
Sent: Tuesday, August 4, 2020 12:08 PM
To: Burch, Alan (USADC) <ABurch1@usa.doj.gov>
Cc: Cohen, Harry <HCohen@crowell.com>; Clune, Kathryn L. <KClune@crowell.com>
Subject: RE: BOP LI Litigation

Thanks Alan, no apology necessary. Please let us know when and where you will be able to make the
IV and syringes available for inspection (and photographing), and we will let you know if that works
for us. In addition, we would appreciate it if you would produce the documents immediately. We
reserve all rights with respect to your proposed redactions.

Thanks,

Mike

Michael K. Robles
mrobles@crowell.com
Direct 1.212.803.4035 | Mobile: 1.646.641.5363

Crowell & Moring LLP | www.crowell.com
590 Madison Avenue
New York, NY 10022


From: Burch, Alan (USADC) <Alan.Burch@usdoj.gov>
Sent: Monday, August 3, 2020 3:39 PM
To: Robles, Michael <MRobles@crowell.com>
Cc: Cohen, Harry <HCohen@crowell.com>; Clune, Kathryn L. <KClune@crowell.com>
Subject: RE: BOP LI Litigation

External Email

Hello Mike,

Sorry about the late email. We are willing to let you inspect the IV lines and syringes, and to
produce redacted copies of the labels of the vials and of the logs.

Thanks,
Alan

From: Robles, Michael <MRobles@crowell.com>
Sent: Friday, July 31, 2020 5:42 PM
To: Burch, Alan (USADC) <ABurch1@usa.doj.gov>
Cc: Cohen, Harry <HCohen@crowell.com>; Clune, Kathryn L. <KClune@crowell.com>
Subject: BOP LI Litigation
        Case 1:19-mc-00145-TSC Document 256-1 Filed 09/17/20 Page 13 of 13



Alan,

As you know, by Orders dated July 15 and 16 (Dist. Dkt. Nos. 158 and 163) Judge Chutkan ordered
defendants to preserve evidence concerning the executions of Messrs. Lee, Purkey, and Honken (the
“Preservation Orders”). Please confirm no later than 2:00 pm Monday (August 3) that defendants
will produce no later than August 7, 2020: (a) all documents and other evidence subject to the
Preservation Orders; and (b) the logs required by Chapter 2, section IV of the BOP Execution Protocol
for the executions of Messrs. Lee, Purkey, and Honken. If we do not receive that confirmation, we
will seek emergency, expedited relief from Judge Chutkan.

Thanks,

Mike

Michael K. Robles
mrobles@crowell.com
Direct 1.212.803.4035 | Mobile: 1.646.641.5363

Crowell & Moring LLP | www.crowell.com
590 Madison Avenue
New York, NY 10022
